DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-9, 11-16, 18-23, and 25-28 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Based on the amendments filed December 14, 2020, a thorough search for prior arts on EAST database and on domains (NPL-IP.com) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the combined features of determining if a first number of resource elements needed for communicating uplink control information during a first time resource is greater than or equal to a second number of resource elements included in the first time resource; when the first number is greater than or equal to the second number, mapping the uplink control information to resource elements in the first time resource such that when the resource elements are ordered in a continuous ordering based on the continuous set of numbers, adjacent resource elements, according to the continuous ordering, that carry the uplink control information are separated by a first separation amount; and when the first number is not greater than or equal to the second number, mapping the uplink control information to resource elements in the first time resource such that when the resource  elements are ordered in the continuous ordering based on the continuous set of numbers, adjacent resource elements, according to the continuous ordering, that carry the uplink control information 
By interpreting the claims in light of the Specification, the examiner finds the claimed invention to be patentably distinct from the prior art of records. 
The dependent claims, being further limiting to the independent claims, and enabled by the specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BERHANU D BELETE/Examiner, Art Unit 2468   
/PARTH PATEL/Primary Examiner, Art Unit 2468